                 Case 2:18-cv-01543-RAJ Document 94 Filed 01/10/19 Page 1 of 3




 1                                                           THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                  UNITED STATES DISTRICT COURT
14                                 WESTERN DISTRICT OF WASHINGTON
15                                           AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                       2:18-cv-1543 RAJ
19                             Plaintiff,
20                                                       DECLARATION OF MARY Z. GASTON
     v.                                                  CERTIFYING COMPLIANCE WITH
21
22                                                       LOCAL RULE 5(g)(1)(A) AND (3)(A) IN
23   MITSUBISHI AIRCRAFT                                 SUPPORT OF SUR-REPLY/MOTION TO
24   CORPORATION, MITSUBISHI                             STRIKE
25   AIRCRAFT CORPORATION AMERICA,
26   INC., et al.,                                       NOTE ON MOTION CALENDAR:
27
28                                                       Friday, January 4, 2018
29
                               Defendants.
30
31
32
33                      Mary Z. Gaston declares:
34
35          1.          I am a partner in the law firm of Perkins Coie LLP and counsel for Defendant
36
37   Mitsubishi Aircraft Corporation America, Inc. (“MITAC America”) in this action. I make this
38
39   declaration based on personal knowledge of the events and matters described herein.
40
41          2.          Pursuant to Local Rule 5(g)(1)(A) and (3)(A), MITAC America, by and through
42
43   its undersigned attorney, hereby certifies that it met and conferred with Bombardier to try and
44
45   reach an agreement on the need to file a Sur-reply and Motion to Strike Footnote 1 from
46
47   Bombardier’s Reply in Support of Motion for Preliminary Injunction. The parties discussed the
48
49   bases for the motion and explored alternatives to filing the motion in an attempt to minimize the
50
51   amount of material filed with the Court. This discussion took place in person on January 8, 2019
     DECLARATION OF MARY Z. GASTON CERTIFYING                                        Perkins Coie LLP
     COMPLIANCE WITH LOCAL RULE 5(G)(1)(A) AND (3)(A) IN                        1201 Third Avenue, Suite 4900
     SUPPORT OF SUR-REPLY/MOTION TO STRIKE                                        Seattle, WA 98101-3099
                                                                                    Phone: 206.359.8000
     (NO. 18-CV-1543 RAJ) – 1                                                        Fax: 206.359.9000
     121153-0002/142865533.1
                 Case 2:18-cv-01543-RAJ Document 94 Filed 01/10/19 Page 2 of 3




 1   and participants were Brian McMahon, Lindsay Calkins, and John Whitaker with Christensen
 2
 3   O'Connor Johnson Kindness PLLC (on behalf of Bombardier) and Mary Gaston and Jerry
 4
 5   Riedinger with Perkins Coie LLP (on behalf of MITAC America). The parties did not reach an
 6
 7   agreement.
 8
 9
10            I declare under penalty of perjury under the laws of the United States
11            that the foregoing is true and correct
12
13
14            Executed this 10th day of January 2019.
15
16
17
18                                                      _s/Mary Z. Gaston__________________
19                                                      Mary Z. Gaston
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
     DECLARATION OF MARY Z. GASTON CERTIFYING                                         Perkins Coie LLP
     COMPLIANCE WITH LOCAL RULE 5(G)(1)(A) AND (3)(A) IN                         1201 Third Avenue, Suite 4900
                                                                                   Seattle, WA 98101-3099
     SUPPORT OF SUR-REPLY/MOTION TO STRIKE                                           Phone: 206.359.8000
     (NO. 18-CV-1543 RAJ) – 2                                                         Fax: 206.359.9000
     121153-0002/142865533.1
                 Case 2:18-cv-01543-RAJ Document 94 Filed 01/10/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on January 10, 2019, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10            DATED this 10th day of January 2019.
11                                                        s/Mary Z. Gaston
12                                                        Mary Z. Gaston, WSBA No. 27258
13                                                        Perkins Coie LLP
14                                                        1201 Third Avenue, Suite 4900
15                                                        Seattle, WA 98101-3099
16                                                        Telephone: 206.359.8000
17                                                        Facsimile: 206.359.9000
18                                                        E-mail: MGaston@perkinscoie.com
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                         Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                         1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 1                                                         Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     121153-0002/142865533.1
                                                                                         Fax: 206.359.9000
